DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “detection mechanism” in claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “detection mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The term “detection mechanism” does not appear in the specification nor does it appear to be shown in any 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,526,633 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,526,633 B2 meets all of the limitations of claim 1 of the instant application.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,526,633 B2.  Claim 1, from which claim .   Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed detection mechanism is implied by the following in claim 4 of U.S. Patent No. 10,526,633 B2 


    PNG
    media_image1.png
    386
    392
    media_image1.png
    Greyscale

    
    PNG
    media_image2.png
    170
    387
    media_image2.png
    Greyscale



Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,526,633 B2.  Claim 1, from which claim 3 depends, has been addressed above.   Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of this claim is already met by claim 4 of U.S. Patent No. 10,526,633 B2.

 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,526,633 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,526,633 B2 meets all of the limitations of claim 4 of the instant application.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,526,633 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,526,633 B2 meets all of the limitations of claim 5 of the instant application.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 together of U.S. Patent No. 10,526,633 B2.  Claim 1, from which claim 6 depends, has been addressed above.  Although the claims at issue claim 7 of U.S. Patent No. 10,526,633 B2 meets the additional limitation of claim 6 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to combine together features from dependent claims in a patent, especially when they depend from the same base claim as they then clearly modify the same base reference.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 together of U.S. Patent No. 10,526,633 B2.  Claim 6, from which claim 7 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,526,633 B2 meets the additional limitation of claim 7 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to combine together features from dependent claims in a patent, especially when they depend from the same base claim as they then clearly modify the same base reference.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 7 together of U.S. Patent No. 10,526,633 B2.  Claim 6, from which claim 8 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 .


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 together of U.S. Patent No. 10,526,633 B2.  Claim 7, from which claim 9 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,526,633 B2 meets the additional limitation of claim 9 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to combine together features from dependent claims in a patent, especially when they depend from the same base claim as they then clearly modify the same base reference.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 4, and 7 together of U.S. Patent No. 10,526,633 B2.  Claim 7, from which claim 10 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,526,633 B2 meets the additional limitation of claim 10 of the .


	

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,526,633 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,526,633 B2 meets all of the limitations of claim 1 of the instant application.  For the additional limitations of claim 11 note especially the following in claim 4


    PNG
    media_image3.png
    387
    382
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    169
    417
    media_image4.png
    Greyscale



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, and 7 together of U.S. Patent No. 10,526,633 B2.  Claim 11, from which claim 12 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 3 of U.S. Patent No. 10,526,633 B2 together meet the additional .


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 together of U.S. Patent No. 10,526,633 B2.  Claim 1, from which claim 13 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,526,633 B2 meets the additional limitations of claim 13 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to combine together features from dependent claims in a patent, especially when they depend from the same base claim as they then clearly modify the same base reference.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 13 together of U.S. Patent No. 10,526,633 B2.  Claim 1, from which claim 16 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,526,633 B2 meets the additional limitations of claim 16 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of .


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14 together of U.S. Patent No. 10,526,633 B2.  Claim 16, from which claim 17 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,526,633 B2 meets the additional limitations of claim 17 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to combine together features from dependent claims in a patent, especially when they depend from the same base claim as they then clearly modify the same base reference.



Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 together of U.S. Patent No. 10,526,633 B2.  Claim 1, from which claim 19 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,526,633 B2 meets the additional limitations of claim 19 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of .


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 19 together of U.S. Patent No. 10,526,633 B2.  Claim 1, from which claim 20 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,526,633 B2 meets the additional limitations of claim 20 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to combine together features from claims 4 and 19 because the two volatile detection electrodes of claim 19 are identical to the two volatile detection electrodes of claim 1, from which claim 4 depends.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Umasankar et al., “Highly sensitive electrochemical detection of methyl salicylate using electroactive gold nanoparticles,” Analyst, 2013, 138, 6623-6631 (“Umasankar”) in view of Hasunuma et al., “Real-Time Quantification of Methanol in Plants Using a Hybrid Alcohol Oxidase-Peroxidase Biosensor, Anal. Chem. 2004, 76, 1500-1506 (“Hasunuma”).

Addressing claim 1, Umasankar discloses an electrochemical sensor comprising a volatile detection electrode (see the Abstract, especially

    PNG
    media_image5.png
    49
    716
    media_image5.png
    Greyscale
) comprising: 
an electrode substrate (see 2.2 Apparatus on page 6624, especially

    PNG
    media_image6.png
    239
    476
    media_image6.png
    Greyscale
)
; and 
a detection element on a surface of the electrode substrate and in electrochemical communication with the electrode substrate (see 2.3 Electrochemical parameters and preparation methods on page 6624, especially 

    PNG
    media_image7.png
    152
    478
    media_image7.png
    Greyscale
), the detection element comprising: 
a nanomaterial transducer material (see 1. Introduction on page 6624, especially

    PNG
    media_image8.png
    65
    479
    media_image8.png
    Greyscale
). 


Umasankar, though, does not disclose having the detection element be a bio-nanocomposite, which also comprises, along with the nanomaterial transducer material,  
an enzyme system capable of specific reaction with a target stress-induced plant volatile compound methyl salicylate, its hydrolysis product, or both, wherein the enzyme system comprises a bi-enzyme or tri-enzyme system comprising at least an enzyme pair selected from the group of enzyme pairs consisting of: salicylate hydroxylase and tyrosinase, and alcohol oxidase and horseradish peroxidase, 
wherein the enzymes are immobilized on the nanomaterial transducer material, and reaction between the enzymes and methyl salicylate, its hydrolysis 
	Hasunuma discloses an electrochemical sensor comprising a volatile detection electrode comprising an electrode substrate and two enzymes, the electrochemical sensor being using for detecting a volatile plant product, methanol.  See the title and abstract.  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the application to include in the detection element of the electrochemical sensor of Umasankar the two enzymes as taught by Hasunuma because  
1) Umasankar states, in 3.1 Cyclic voltammetry response of methyl salicylate on page 6624, 
		
    PNG
    media_image9.png
    112
    484
    media_image9.png
    Greyscale

	Also, in 3.4 Interference of other plant volatiles in methyl salicylate determination on page 6629,
	
    PNG
    media_image10.png
    176
    476
    media_image10.png
    Greyscale
	
both of the NaOH hydrolysis products of methyl salicylate, salicylic acid and methanol, can be measured simultaneously;

2) Umasankar itself discloses including an enzyme in the detection element:

    PNG
    media_image11.png
    110
    478
    media_image11.png
    Greyscale

See 4. Conclusions on page 6630; and

3) Hasunuma discloses immobilizing the enzyme on gold.  See Hasunuma Figure 1.

When the two enzymes of Hasunuma are included in the detection element of Umasankar then the detection element of Umasankar will be a bio-nanocomposite, which also comprises, along with the nanomaterial transducer material,  
an enzyme system capable of specific reaction with a target stress-induced plant volatile compound methyl salicylate, its hydrolysis product, or both, wherein the enzyme system comprises a bi-enzyme or tri-enzyme system comprising at least an enzyme pair selected from the group of enzyme pairs 
wherein the enzymes are immobilized on the nanomaterial transducer material, and reaction between the enzymes and methyl salicylate, its hydrolysis product, or both generates an electrical signal, wherein detection of the electrical signal indicates the presence of methyl salicylate.


Addressing claim 2, for the additional limitation of this claim note again in Umasankar in the Abstract, 
    PNG
    media_image5.png
    49
    716
    media_image5.png
    Greyscale
 
Also, note in Hasunuma in the abstract,

    PNG
    media_image12.png
    218
    481
    media_image12.png
    Greyscale





Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Umasankar in view of Hasunuma as applied to claims 1 and 2 above, and further in view of the entry for methyl salicylate esterase activity in the on-line Arabidoposis Information Resource (TAIR) (hereafter “TAIR - methyl salicylate esterase activity”).

Addressing claim 4, although Umasankar as modified by Hasunuma does disclose having the stress-induced volatile compound be methyl salicylate and having the one or more enzymes be a bi-enzyme system comprising an enzyme pair capable of a cascade of reactions with the salicylate or methanol wherein the final reaction in the cascade generates the electrical signal, and wherein detection of the electrical signal indicates the presence of the target volatile compound (see the rejections of claims 1 and 6 above), Umasankar as modified by Hasunuma does not disclose having the one or more enzymes be a tri-enzyme system also comprising a first enzyme capable of hydrolyzing methyl salicylate to salicylate and methanol.  
However, Umasankar as modified by Hasunuma does also discloses chemically hydrolyzing methyl salicylate to salicylate and methanol:

    PNG
    media_image13.png
    116
    478
    media_image13.png
    Greyscale





    PNG
    media_image14.png
    234
    469
    media_image14.png
    Greyscale

See Umasankar pages 6624 and 6625.
As shown by TAIR - methyl salicylate esterase activity, at the time of the effective filing date of the application it was known that methyl salicylate esterase catalyzes the reaction: methyl salicylate + H2O = salicylic acid + methanol; that is it yields the same products as the hydrolysis reaction in Umasankar.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the application to have the bi-enzyme system of the electrochemical sensor of Umasankar as modified by Hasunuma be a tri-enzyme, specifically by also including a first enzyme, methyl salicylate esterase, capable of hydrolyzing methyl salicylate to salicylate and methanol because
1) as discussed, Umasankar as modified by Hasunuma already discloses hydrolyzing methyl salicylate to salicylate and methanol, albeit chemically, instead of biochemically;

2) this would avoid an additional external step of sample preparation before the electrochemical sensor could be used (mixing the sample with NaOH), as the 

3) this would avoid the use of the strong base NaOH, which may be detrimental to the activity of the two enzymes of Hasunuma.


Addressing claim 5, in the electrochemical sensor of Umasankar as modified by Hasunuma and TAIR - methyl salicylate esterase activity the first enzyme is methyl salicylate esterase, and the enzyme pair is alcohol oxidase and horseradish peroxidase.


Addressing claim 18, for the additional limitation of this claim note in Hasunuma “electron mediator” in the first sentence of the abstract and “Electron Relay” in Figure 1.  Also,

    PNG
    media_image15.png
    137
    691
    media_image15.png
    Greyscale

See Hasunuma page 1501.


Allowable Subject Matter

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 14 the combination of limitations requires that “the nanomaterial transducer material comprises multiwalled carbon nanotubes (MWCNTs), and the one or more enzymes are immobilized to the MWCNTs via a tethering agent selected from the group consisting of: a 1- pyrene butanoic acid succinamidyl ester (PBSE) tethering agent, 4,4'-[(8,16-dihydro-8,16- dioxodibenzo[a,j]perylene-2,10-diyl)dioxy] dibutyric acid di(N-succinimidyl ester) (DPPSE) tethering agent, and other PBSE-type heterobifunctional tethering agents. [italicizing by the Examiner]”
	In contrast, claim 12 of U.S. Patent No. 10,526,633 B2 just states,

    PNG
    media_image16.png
    81
    399
    media_image16.png
    Greyscale

	There is no other mention of MWCNTs in the claims of U.S. Patent No. 10,526,633 B2.
	Also, neither Umasankar nor Hasunuma mention MWCNTs.  

comprising an amine-terminated silane cross-linker attached to the nanomaterial and an amine-amine crosslinker attached to an amine of the amine-terminated silane cross-linker. [italicizing by the Examiner]”
In contrast, the  claims in U.S. Patent No. 10,526,633 B2 do not mention how enzymes are immobilized to the nanomaterial transducer material.
Also, neither Umasankar nor Hasunuma mention linking groups as claimed. In Hasunuma the enzymes are immobilized by a self-assembled mixed monolayer or 4,4’-dithiodibutyric acid (see the Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             April 9, 2021